Citation Nr: 1128842	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  07-02 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to April 1969.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that increased the evaluation of the Veteran's PTSD from 30 percent to 50 percent disabling, effective February 16, 2005.  

In November 2009, this matter was remanded for additional development and adjudication.  

In December 2010, the RO increased the evaluation of the Veteran's PTSD to 70 percent disabling, effective November 16, 2003.  

As part of the Veteran's claim for an increased rating for his service-connected PTSD, the Board, in November 2009, noted that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  After reviewing the evidence in this case, the Board found that the question of TDIU was raised by the record.  This portion of the claim was remanded, along with the increased rating claim, for development and readjudication.  As such, the Board has framed the issues on appeal as set forth above.

Because the assigned evaluation of the Veteran's PTSD does not represent the maximum rating available, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  



FINDINGS OF FACT

1.  For the appeal period, the Veteran's PTSD has not been productive of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 

2.  The Veteran's service-connected PTSD precludes substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.125 - 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for entitlement to a total disability rating due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In light of the favorable decision as it relates to the issue of the grant of a TDIU, no further discussion of VCAA is necessary at this point.  Any notice deficiency, per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), constitutes harmless error (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), as section 5103(a) notice provisions have been satisfied, and if the Veteran so chooses, he will have an opportunity to initiate the appellate process again should he disagree with the effective date assigned to the award.  Then, more detailed obligations arise, the requirements of which are set forth in sections 7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  

With regard to his increased rating for PTSD, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, an April 2005 letter, sent prior to the initial unfavorable AOJ decision, advised the Veteran of the evidence and information necessary to substantiate his claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  

Relevant to the duty to assist, service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records in connection with the issue decided herein.  Additionally, the Veteran was provided with VA examinations in May 2005 and March 2010 in order to adjudicate the pending claim.  The Board finds that the record is adequate for rating purposes and, as such, a remand for further development with respect to the claims decided herein is not necessary in this case.  In this regard, the Board notes that the November 2009 remand instructions requested, among other things, any outstanding treatment records from the Pensacola Vet Center.  The Veteran was sent a letter dated in January 2010 requesting these records and requesting that the Veteran complete and return VA Form 21-4142, Authorization and Consent to Release Information, so that VA could obtain such records.  The Veteran did not respond to this request.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  All other development requested in the November 2009 remand was accomplished.  

The Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's claim.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  


II. Increased Rating for PTSD.

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; however, the evidence of record does not establish distinct time periods where the Veteran's service-connected disability results in symptoms that would warrant different ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

At the outset, the Board notes that the Veteran has been diagnosed with depressive disorder, not otherwise specified.  Specifically, the March 2010 VA examiner indicated that the Veteran's reported frequency and severity of depressed mood in response to his reported environmental stressors as well as his PTSD appeared to warrant a diagnosis of depressive disorder, not otherwise specified.  In addition, the May 2005 examiner diagnosed the Veteran with PTSD and major depressive disorder with anxiety symptoms secondary to PTSD.  Based upon this record, the Board finds it appropriate to consider the Veteran's overall psychiatric impairment in evaluating this claim.  See Mittleider v. West, 11 Vet. App. 181 (1998) (observing that when it is not possible to separate the effects of a service-connected condition and a non-service-connected condition, the provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt on any issue was to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected condition).

The Veteran's PTSD has been evaluated under the general rating formula for mental disorders.   In this regard, the Board notes that the Veteran filed a claim for a higher evaluation for his PTSD in March 2005.  The RO, in July 2005, granted an increase in his PTSD from 30 percent to 50 percent disabling, effective February 16, 2005.  In December 2010, the RO again increased the evaluation to 70 percent disabling, effective November 16, 2003, more than a year before his claim for increase.  As such, the Veteran has been evaluated at 70 percent for the entire appeal period in this case.

Under Diagnostic Code 9411, a 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted upon a showing of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the DSM-IV, Global Assessment Functioning ("GAF") scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the appellant's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Global Assessment Functioning (GAF) scale scores range from 1 to 100.  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.   Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.  

The medical evidence in this case consists of two VA examinations dated in May 2005 and March 2010, as well as VA treatment and Vet Center records.  

The May 2005 VA examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.   The Veteran reported that his condition had gotten worse in the past year, including increased anxiety, anger, and depression.  The Veteran reported that he would get upset easily and that he felt isolated and withdrawn, and indicated that he had a poor appetite and that he did not sleep well.  The Veteran reported continuing problems with nightmares and flashbacks, almost daily, as well as intrusive thoughts and memories about Vietnam.  The Veteran also indicated that he would startle easily and could not tolerate loud noises.  The examiner indicated that the Veteran was being seen for his PTSD at the Pensacola VA and that he was on medication for sleep, depression, and mood swings.  The examiner indicated that the Veteran was having difficulty finding a stable job, and that he was currently working day labor, cleaning Pensacola beach after Hurricane Ivan.  The Veteran reported that he felt paranoid, stressed out, and resentful, and indicated that he did not associate with people and would stay to himself while doing his work.  The Veteran was noted to be living with his wife, but indicated that this was an on and off relationship and that they had separated several times in the past.  Upon examination, the Veteran was casually attired and fairly groomed, but somewhat untidy.  He appeared tired and haggard.  He was alert and oriented three times, with mild to moderate psychomotor retardation noted.  He appeared sad and downcast, and did not maintain good eye contact.  The examiner stated that the Veteran was quite emotional and tearful during the evaluation.  The Veteran admitted to feeling anxious, depressed, frustrated, and paranoid, and indicated that he had recurring bouts of flashbacks and intrusive thoughts bordering on hallucinations, on and off.  The Veteran claimed that he would still see his friends and buddies who did not make it, and that they tended to recur in his dreams.  He indicated that he had anxiety attacks on and off.  The Veteran admitted to past, but no current, thoughts of suicide.  His insight, judgment, and coping abilities were indicated to be limited.  The Veteran was diagnosed with post traumatic stress disorder, chronic, moderate to severe; and major depressive disorder, recurrent, with anxiety symptoms secondary to PTSD.  He was assigned a GAF score of 48-50.  

The Veteran was again examined by VA in March 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran reported feeling depressed every day, and indicated that he was having problems with his wife over their finances.  The Veteran reported that he had a DUI approximately four or five years earlier and that he also had a domestic violence charge against him.  He reported that he had a stormy marriage over the past five years.  The Veteran was noted to have three children.  He indicated that he had a terrible relationship with the two younger children and a fair relationship with the oldest.  He indicated that he has other relatives and brothers and sisters, but that he did not really see any of them.  He indicated that he really had only one friend that he kept in touch with.  The Veteran indicated that he stayed home most of the time and would only go out once or twice a week.  There was no history of suicide attempts, but the Veteran did indicate that he would drink six to twelve beers per day and had done so for the past 40 years.  Upon examination, the Veteran was noted to be clean and casually dressed.  His psychomotor activity and speech were both unremarkable.  He was cooperative, friendly, and attentive.  His affect was constricted and tearful at times, and his mood was depressed.  He was oriented times three and his thought process and thought content were unremarkable.  The Veteran was noted to have no delusions or hallucinations, and was indicated to have average intelligence.  He understood the outcome of his behavior, and he was noted to have no inappropriate behavior, no obsessive/ritualistic behavior, and no homicidal or suicidal thoughts.  The examiner indicated that the Veteran had poor impulse control based on anger outbursts and actions when irritable.  The Veteran was indicated to have sleep impairment, but was able to maintain minimum personal hygiene with no problems with activities of daily living.  The Veteran was noted to have mild memory impairment, and the examiner indicated that the Veteran avoided thoughts, feelings, places, or conversations associated with his traumatic experiences, had diminished interest or participation in significant activities, and had feelings of detachment or estrangement from others.  He was also noted to have difficulty sleeping, and had problems with irritability, outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran's symptoms were indicated to be chronic, occur daily to weekly, and were indicated to be moderate to severe.  The Veteran's usual occupation was indicated to be a salesman, but he was noted to be unemployed.  The Veteran was diagnosed with PTSD, chronic; and depressive disorder, not otherwise specified.  He was assigned a GAF score of 50 related to PTSD and 52 related to depressive disorder.  The Veteran indicated that his symptoms had been generally consistent since his last examination.  The examiner found that there was not total occupational and social impairment due to PTSD, but that PTSD symptoms would likely lead to reduced reliability and productivity if he was currently employed.  

A November 2003 report from the Pensacola Vet Center indicated that the Veteran had been diagnosed with chronic PTSD, severe in nature.  The report stated that the Veteran's PTSD symptoms had increased to the point of distress that prevented him from maintaining any level of employment or social interaction.  When in a stressful situation, the Veteran's PTSD was indicated to reduce his ability to understand even simple directions.  His affect was noted to be flat and subdued with rare eye contact.  He was also noted to have little emotional control and would become hyper-aroused when questioned about his symptoms or his sense of future or self-worth.  The Veteran was indicated to exhibit severe levels of hyper-arousal and had constant anxiety and fear due an inability to sleep without having nightmares.  He was indicated to have a high startle response, constant irritability, and sustained anger levels, severe re-experiencing issues, frequent nightmares, and a high degree of intrusive thoughts.  In addition, the Veteran was noted to avoid all reference to his traumas, have constant panic attacks, and live in self-imposed isolation.  He was noted to have no friends or social support, and he was indicated to display severe guilt and lack of self-worth when discussing his involvement in war or the inability to save his friend from dying.  The report also found that the Veteran's symptoms precluded him from maintaining any level of employment for the foreseeable future.  He was diagnosed with PTSD, chronic and severe, and major depression, secondary to PTSD.  

A February 2005 report from the Pensacola Vet Center largely reiterated the Veteran's symptoms as set forth November 2003 Vet Center report.  

The Board has also reviewed other VA outpatient treatment reports.  However, the Board was unable to locate any records to show that the Veteran's service-connected PTSD is more severe than demonstrated in the VA examinations and records noted above.

After reviewing all evidence of record, the Board is of the opinion that the schedular criteria for a 100 percent disability rating have not been met as the Veteran's overall symptomatology does not illustrate that he experiences total occupational and social impairment.  In this regard, the Board observes that although the Veteran experiences moderate to serious occupational and social impairment, his VA examination reports reveal him to be alert, oriented and cooperative.  His thought processes have been found to be without impairment; and his speech has been reported as normal.  The Veteran has not been found to experience delusions and hallucinations.   The evidence also does not reveal that the Veteran has been found to exhibit signs of psychosis.  While the Veteran indicated that he experienced suicidal thoughts at one point, he denied suicidal or homicidal thoughts or intent upon examination.

The Veteran has been described as irritable and angry, and the Board acknowledges that family relationships are more likely than not strained by the Veteran's PTSD symptomatology; however, the Board finds it significant that these relationships exist.  In addition, the Veteran has been found not to have any cognitive defects.  And the VA examiner who evaluated the Veteran in March 2010 specifically indicated that the Veteran was not found to have total incapacity in occupational and social functioning due to PTSD symptoms. 

Therefore, after reviewing the totality of the evidence referenced above, the Board finds that although the Veteran's PTSD results in impairment in social and occupational functioning, this impairment does not currently rise to the level of total occupational and social impairment.  The Board finds that the Veteran's GAF scores of record support this conclusion.  As such, the Board concludes that a 100 percent schedular evaluation is not warranted in this case at this time.  Nonetheless, should the Veteran's disability picture change in the future, the Veteran may submit additional evidence which may qualify him for the assignment of a higher schedular rating.  See 38 C.F.R. § 4.1.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and the rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board has also considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected disability; however, the Board finds that the symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his condition, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.

In addition, the Board notes that the VA examiners in this case indicated that a review of the Veteran's claims file was conducted in connection with the examinations.  Even if such a review had not been conducted, however, the Board notes that the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claim.  

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's service-connected PTSD is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

III.  TDIU

The Veteran's claim was previously before the Board in November 2009, and it was remanded for further development.  The Board instructed that a VA examiner provide an opinion regarding the Veteran's unemployability, and instructed that the Veteran's claim for a TDIU be adjudicated.  He underwent a VA examination in March 2010 and an opinion was rendered.  The December 2010 rating decision, however, deferred a decision with regard to entitlement to a TDIU pending receipt of additional evidence, specifically to include VA Form 21-8940, Application for Individual Unemployability Due to Service-Connected Disability.  In January 2011, the Board received the Veteran's completed VA Form 21-8940.  While acknowledging that the RO had yet to adjudicate the claim of a TDIU, the Board had already assumed jurisdiction of this issue in the November 2009 Remand per Rice.  When the record contains evidence of potential entitlement to a total disability rating based on individual unemployability (TDIU), that evidence becomes an inferred claim that must be adjudicated.  Norris v. West, 12 Vet. App. 413 (1999); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the "identify the benefit sought" requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider total disability based on individual unemployability).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Thus, the Board has jurisdiction of such claim for a TDIU, and a merits analysis follows.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Service connection is in effect for PTSD, rated 70 percent disabling, effective November 16, 2003, and tinnitus, rated 10 percent disabling, effective April 9, 2002.  From November 16, 2003, the Veteran has a combined rating of 70 percent, and his service-connected disabilities meet the percentage requirements per § 4.16(a).  Thus, the question remains whether he is deemed unable to maintain substantially gainful employment due to his service-connected disabilities.  

In January 2011, the Veteran submitted a VA Form 21-8940 which reflected that he was last employed on a full-time basis in July 2005.  A March 2010 opinion from a VA examiner states that it appears at least as likely as not that the Veteran's PTSD renders him unable to secure and follow substantially gainful employment.  The Veteran advised the examiner that he believed he would be appropriate in an occupational setting involving minimal contact with customers and limited/minimal stress, but the examiner stated that it was questionable that such employment would be maintained long-term.  Based upon the Veteran's levels of irritability and anger outbursts, isolative behaviors, depressed mood, and motivational difficulties, it is questionable as to whether or not places of employment would be flexible from a long-term perspective regarding these issues as the Veteran's reliability and productivity would likely be significantly reduced.  Thus, the examiner opined that it appears as least as likely as not that the Veteran's PTSD renders him unable to secure and follow substantially gainful employment at this time.

As the Veteran's service-connected disabilities meet the schedular criteria for a TDIU and in light of the March 2010 VA opinion, the Board finds that the evidence supports a conclusion that a TDIU is warranted due to the Veteran's service-connected disabilities.


ORDER

A disability rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is granted.



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


